 In the Matter Of FEDERAL SCREW WORKSandMICHIGAN METAL CRAFTS-MEN, INC., LOCAL No. 27, AFFILIATED WITH THE MICHIGAN COUNCILFOR INDEPENDENT UNIONSCase No. 7-R-1943.-Decided April 6, 1945Mr. Lawrence L. Levi,of Detroit, Mich., for the Company.Mr. John B. Mellott,of Ann Arbor, Mich., for the Independent.Sugar cQ SmokierbyMr. N. L. Smokier,of Detroit, Mich., for theCIO.Messrs. Benj. E. CookandBernard Goldberg,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Michigan Metal Craftsmen, Inc., LocalNo. 27, affiliated with the Michigan Council For Independent Unions,herein called the Independent, alleging that a question affecting com-merce had arisen concerning the representation of employees of Fed-eral Screw Works, Chelsea Division, Chelsea, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sylvester J. Pheney, TrialExaminer.Said hearing was held at Ann Arbor, Michigan, onFebruary 9, 1945.At the hearing the Trial Examiner granted a mo-tion to intervene made by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, Local#437, affiliated with the Congress of Industrial Organizations, hereincalled the CIO.The Company, the Independent, and the CIO ap-peared and participated.The CIO moved to dismiss the petition.For reasonshereinafter stated, the said motion is hereby denied.Allparties were afforded full opportunity to be heard,- to examine andcross-examinewitnesses and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.61 N. L.B. B., No 52.387 388DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFederal Screw Works is a Michigan corporation with plants in-Detroit and Chelsea, Michigan.This proceeding involves only theChelsea Division.The principal raw materials consist of steel, brass,and aluminum.For the 6-months period ending December 31, 1944,the Company's purchases aggregated$300,000 in value, 80 percent ofwhich was shipped from points outside the State of Michigan to theplants of the Chelsea Division.During the same period,theosales ofthe Chelsea Division were in excess of $2,000,000,85 percent of whichwas shipped to points outside the State of Michigan. -The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMichigan Metal Craftsmen,Inc., LocalNo. 27,affiliatedwith theMichigan Council For IndependentUnions, is,a labor organizationadmitting to membershipemployeesof the Company.InternationalUnion, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America, Local $k437, affiliated with theCongress of Industrial Organizations,is a labor arganization ad-mitting to membershipemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONFollowing a consent election in January 1944, which the CIO won,the Company entered into a collective bargaining contract with theCIO for the term of 1 year from February 1, 1944. The contract pro-vided for automatic renewal from year to year"unless at any timeafter January 1945 and upon thirty days notice either party shallserve writtennoticeupon the other that it desires cancellation, re-vision, or modification of any provision or provisions of this agree-ment."Except for wage provisions,the contract covered the usualsubject matter of collective bargaining contracts;check-off, grievanceprocedure,seniority,hours, vacations and general working rules.Thewage issue which remained unsettled involved the Company'smerit in-crease procedurewhich the CIOsought to replace with an automaticprogression plan.Unable to foresee an immediate agreement onthis issue,the contracting parties entered into a supplemental con-tract on March 24, 1944, providing for the continuance of the meritincrease plan which had been instituted previously by the Company. FEDERAL SCREW WORKS389On May 1, 1944, this supplemental agreement was terminated, pur-suant to its terms, by notice from the CIO and the entire issue, togetherwith demands for a 10 cent an hour wage increase and a Christmasbonus, were thereafter submitted to the Regional War Labor Board?On December 9,1944-, the Regional War Labor Board denied the lattertwo demands but granted, in part, the CIO's request for automaticwage progressions.The CIO filed a petition for reconsideration of thedirective order but withdrew it after reaching an understanding withthe Company, relative to the terms of a new merit increase agree-ment to be submitted to the Regional War Labor Board for approval.On December 29, 1944, the Company served written notice on the CIOthat it did not wish to extend the 1944 contract as written and re-quested certain revisions, which, however, were note specified in thenotice.At a meeting on January 3, 1945, the parties orally agreed torevisions which clarified some of the language of the previous agree-ment, altered the seniority provision, and changed the coverage by ex-cluding nurses.On January 4, 1945, the Independent notified the Company inwriting of its claim to represent a majority of the latter's employeesand requested a meeting.The Company refused to meet with the In-dependent, stating that it would continue to recognize the CIO untilanother union was certified by the Board.On January 30, 1945, fol-lowing the disposal of injunction proceedings initiated by the Inde-pendent on January 8, 1945, the CIO and the Company signed twoseparate agreements, the first replacing the 1944 contract, and thesecond containing the provisions of the new merit increase plan.Thislatter agreement provides for the payment of merit increases retro-actively to May 1, 1944; on the day of the hearing the Company com-menced paying such retroactive increases, following approval of theagreement by the Regional War Labor Board.It is clear that none of the contracts between the Company and theCIO is a bar to this proceeding; the contracts of January 30, 1945,were signed after the Independent's claim of representation had beenserved upon the Company; and the contract effective as of February 1,1944, had been terminated by act of the parties thereto. The CIO, I ow-ever, urges that because of the proceedings before the War LaborBoard, which it prosecuted diligently, it has not had the opportunityof functioning under a complete contract for a reasonable length of-time, and that, therefore, under the principle enunciated in theAllis-Chalmerscase,' as particularly applied in the recentTaylor Forge,3andAmerican-Marsh Pumpscases,' the Independent's petition should'The Company continued to a\%ardmerit increasesbut withheld payment pendingdetermination of the wage issue.2Matter of Allis-Chalmers Manufacturing Company,50N. L. R. B 306.'Matter of Taylor Forge & Pipe Works,58 N L R B. 13754Matter ofAmerican-Marsh Pumps, Inc.,59 N. L. R. B. 1084. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe dismissed.In both of the latter two cases, there were still vitalunresolved issues pending before the War Labor Board at the timeof the hearing. In the instant case, however, the outstanding issuehad been settled by the War Labor Board prior to the hearing, andthe retroactive provisions of that settlement have resulted in the em-ployees of the Company receiving substantially all of the benefitssecured for them by the CIO as collective bargaining agent for theinitial contract term.5Under these circumstances, we find that the1945 contracts constitute no bar to the instant proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Independent represents a substantial numberof employees in the unit hereinafter found appropriate.6We find that 'a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with a stipulation of the parties,that all employees of the Company's Chelsea Division, excludingoffice,experimental engineering, plant engineering, and plant-pro-tection employees, timekeepers, factory office clerks, drafstmen, nurses,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.6 There apparently was no disagreement as to other aspects of the wage issue.Althoughno direct evidence was offered at the hearing,the January 30, 1945, merit increase agree-ment contains the following recital:"whereas,there is presently in existence for saidChelsea Division a schedule of job classifications, wage rates and rate ranges which haveheretofore been approved by the Detroit Regional Office of the National War LaborBoard,..11The Field Examiner reported that the Independent submitted 233 cards;that the namesof all the persons appearing on the cards were listed on the Company's pay roll of January9, 1945, which contained the names of 638 employees in the appropriate unit;and that thecards were dated in December 1944, and January 1945The CIO relies on its contract toestablish its interest. FEDERAL SCREW WORKSDIRECTION OF ELECTION391By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Federal ScrewWorks, Chelsea Division, Chelsea, Michigan, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byMichigan Metal Craftsmen, Inc., Local No. 27, affiliated with theMichigan Council for Independent Unions, or by InternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, Local #437, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.